IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Darin Bielby                          : CASES CONSOLIDATED
                                      :
           v.                         : No. 1177 CD 2018
                                      :
Zoning Board of Adjustment of the     :
City of Philadelphia and Carla        :
Willard, Connie Winters, Michael      :
Ramos, Susan Wright, Julia Mann,      :
and Glandnair Carter                  :
                                      :
Appeal of: Carla Willard, Connie      :
Winters, Michael Ramos, Susan         :
Wright, Julia Mann, and Glandnair     :
Carter                                :

Darin Bielby                          :
                                      :
           v.                         : Nos. 1419 and 1420 C.D. 2018
                                      :
Zoning Board of Adjustment of the     :
City of Philadelphia and              :
Carla Willard, Connie Winters,        :
Michael Ramos, Susan Wright,          :
Julia Mann, and Glandnair Carter      :
                                      :
Appeal of: Carla Willard, Connie      :
Winters, Michael Ramos and Susan      :
Wright                                :


                                    ORDER

            NOW, December 2, 2019, having considered Appellants Carla Willard,

Connie Winters, Michael Ramos and Susan Wright’s’ application for reargument,
and Appellee’s answer in response thereto, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge